DETAILED ACTION
This action is pursuant to the claims filed on August 2, 2022. Currently, claims 7-15 are pending with claims 1-6 canceled. Below follows a complete first action on the merits of claims 7-15. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-15 in the reply filed on August 2, 2022 is acknowledged. Note: Applicant has canceled claims 1-6. 
Claim Objections
Claim 7 is objected to because of the following informalities:  amend “the body of a subject” to – a subject’s body – in lines 1-2. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “to cause ablation” to – to cause the ablation – in lines 9-10. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “emitting electromagnetic energy” to – emitting the electromagnetic energy – in line 11. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “target for ablation” to – target for the ablation – in line 12. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “electromagnetic energy” to – the electromagnetic energy – in line 19. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “electromagnetic energy” to – the electromagnetic energy – in line 23. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “electromagnetic energy” to – the electromagnetic energy – in line 2. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “electromagnetic energy” to – the electromagnetic energy – in line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a portion of the subject’s body” in lines 3, 6, and 7 (occurs three times). Here the claim refers to “a” portion of the body that is (1) positioned in an imaging scanner; (2) imaged; and (3) analyzed to prove thermometry data. However, in all instances the claims recites “a” portion of the body – thus it is unclear if the claim is referring to the same portion of the body in all three instances or referring to different portions. For examination purposes, the portions will be interpreted as the SAME portion. 
Claim 7 recites the limitation “imaging at least a portion of the subject’s body with the magnetic resonance imaging scanner” in line 14. However, it is unclear if this is the same or different portion of the patient’s body imaged in claim 7, lines 3-6. For examination purposes, the portions will be interpreted as the SAME portion.
Claim 7 recites the limitation “generating thermometry data” in line 15. However, it is unclear if this is the same or different data as recited in claim 7, line 5. For examination purposes, the data will be interpreted as the SAME data.
Claim 7 recites the limitation “thermometry data” in line 17. However, it is unclear if this is the same or different data as recited in claim 7, line 5. For examination purposes, the data will be interpreted as the SAME data.
Claim 7 recites the limitation “an image” in line 18. However, it is unclear if this is the same or different image as recited in claim 7, line 17. For examination purposes, the image will be interpreted as the SAME image.
Claim 7 recites the limitation “a signal” in line 22. However, it is unclear if this is the same or different signal as recited in claim 7, line 18-19. For examination purposes, the signal will be interpreted as the SAME signal.
Claim 13 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-15 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chopra et al (US PGPUB: 2007/0239062).
Regarding independent claim 7, Chopra discloses a method of delivering hyperthermia treatments to the body of a subject (at least [0004]; [0054]-[0055]; [0117]) comprising: 
positioning at least a portion of the subject's body within a magnetic resonance imaging scanner (102; see Fig. 1) that is operable to generate an internal image of the at least a portion of the subject's body ([0049]) and provide thermometry data for the at least a portion of the subject's body (at least [0057], [0062]); 
positioning a microwave applicator (106; [0004] discusses microwave) adjacent to tissue within the subject's body that is targeted for ablation (Fig. 1; [0055] discusses positioning the applicator in the urethra), the microwave applicator being configured for emitting electromagnetic energy therefrom sufficiently strong to cause ablation of the tissue ([0056]); 
emitting electromagnetic energy from the applicator and directing the electromagnetic energy toward the tissue targeted for ablation thereby heating the tissue (Fig. 1; [0056]); 
imaging the at least a portion of the subject's body with the magnetic resonance imaging scanner ([0049]-[0050]) and generating thermometry data for the imaged portion of the subject's body ([0048], [0062]); 
transmitting the image and thermometry data to a controller (112) that is operable to analyze, in real time, an image received from the scanner and to generate a signal used to control the amount of electromagnetic energy emitted from the applicator ([0052], [0061], [0062]); 
analyzing, with the controller, the image received from the scanner ([0052]; [0062]); and generating, with the controller, a signal and using the signal to control the amount of and/or direction of electromagnetic energy emitted from the applicator ([0062]).
Regarding dependent claim 10, in view of claim 7, Chopra further discloses further comprising using the image generated by the magnetic resonance imaging scanner to adjust the position of the microwave applicator ([0054]).
Regarding dependent claim 11, in view of claim 7, Chopra further discloses wherein the applicator is positioned within the subject's body (Fig. 1; [0024], [0055]).
Regarding dependent claim 12, in view of claim 11, Chopra further discloses wherein the applicator is inserted within the subject's body percutaneously ([0059]), endoluminally ([0063]), or endovascularly. Examiner notes the “endovascularly” limitation is in the alternative. 
Regarding dependent claim 13, in view of claim 7, Chopra further discloses further comprising circulating a cooling fluid within the applicator so as to reduce the temperature of the applicator ([0015]).
Regarding dependent claim 14, in view of claim 7, Chopra further discloses wherein the signal generated by the controller is used to command a reduction in electromagnetic energy emitted from the applicator ([0062] discusses reducing the energy output).
Regarding dependent claim 15, in view of claim 7, Chopra further discloses wherein signal generated by the controller used to command an increase in the electromagnetic energy emitted from the applicator ([0062] discusses increasing the energy output)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (US PGPUB: 2007/0239062) in view of Dewhirst et al (US PGPUB: 2012/0141381).
Regarding dependent claims 8-9, in view of claim 7, Chopra does not explicitly disclose wherein the magnetic resonance imaging scanner is at least a 1.5 tesla scanner (claim 8); and wherein the magnetic resonance imaging scanner is an ultra-high field scanner (claim 9).
However, Dewhirst discloses an MRI scanner that is at least 1.5 Tesla ([0110]) or 7 Tesla ([0176, interpreted as ultra-high field scanner). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chopra to incorporate the wherein the magnetic resonance imaging scanner is at least a 1.5 tesla scanner and wherein the magnetic resonance imaging scanner is an ultra-high field scanner of Dewhirst because Dewhirst discloses this is standard conditions and techniques to generate images using MRI ([0110]). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794